Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 28 November 1996.
Tribute
Ladies and gentlemen, I am sorry to have to tell you that Alain Poher died this morning.
Alain Poher was a Member of this Parliament from the time when it was first created, in 1952. He went on to occupy various positions of office until the year 1978. Amongst other things he was the chairman of the Christian Democrat Group, and then from March 1966 until March 1969 he served as President of the European Parliament. He then went on to preside over the fortunes of the French Senate. Throughout his life, Alain Poher was one of the most enthusiastic promoters of the construction of Europe. He was indefatigable in its defence, drawing political lessons from the catastrophic events of the Second World War.
On behalf of the European Parliament, and at a personal level too, I should like to express my sincere condolences to Alain Poher's family and also to the authorities of the French Republic.
I should now like to ask you to show your respect by observing a minute's silence.
(The House rose and observed one minute's silence)
Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
(Parliament approved the Minutes)
Mr President, ladies and gentlemen, could I please have your attention for a moment.
Last Tuesday, my country was plunged into mourning following a dreadful, cowardly attack. That attack left four people dead: a French citizen, a Canadian citizen, and two Moroccan students. Once again, an act of barbarism has been committed on European soil.
I am reminding you of these facts because, implicitly, I want to prevent terrorism from becoming, as it were, trivialized. Several European countries are steeped in blood as a result of terrorism: Spain, the United Kingdom, Ireland and France. We must show clearly our determination to stamp out this evil. In order to do this, we must increase coordination between European police forces and judicial systems, because our fellow citizens would never approve of a situation in which the abolition of borders resulted in an increase in acts of terrorism.
The House shares your abhorrence at the crime which has been committed in France, Mr Pasty, and joins you in opposing the trivialization of terrorism in any of the Member States of the European Union. I expressed our sympathy and abhorrence at this attack to the French Government last week.
Mr President, on a point of order under Rule 19(4), I would ask for your urgent support for Mr Ken Wilkinson of Basildon which is in my constituency. He is one of at least 72 British lorry drivers stranded in Salonika by the blockade mounted by Greek farmers. I have been in negotiation with the Greek authorities and British consular officials throughout the weekend and welcome the fact that a ferry has been laid on to evacuate the stranded drivers starting tonight.
However, at the moment there is no access to that ferry and the danger is that the drivers will be moved to Athens but still be subject to the blockade. I understand that if they do not move before Wednesday of this week, they will be unable to return home for Christmas. Mr Wilkinson and his colleagues are running short of cash and fuel and are bitterly cold at night. I am told the mood amongst other drivers is angry and that a violent confrontation cannot be ruled out.
Mr President, I am not asking you to comment on the details of the dispute but I am asking you to write to the Greek Government to request it to do everything possible to assist the lorry drivers innocently caught up in the blockade so that they may return home.
I understand the concern for a citizen from your constituency, Mr Howitt, and for all the lorry drivers who are affected. At the same time, however, I admire your ingenious interpretation of the Rules of Procedure and Rule 19.
I have the impression, ladies and gentlemen, that there are likely to be further contributions in a similar vein. I shall not allow that to happen. As is my duty, I shall of course now give the floor to those who have asked to raise points of order, but you should not think that I shall refrain from interrupting you. We have had enough of this for today.
Mr Cabezón Alonso has the floor on a point of order.
Mr President, in the next few days, before the end of the year, the Guatemalan Government and the Guatemalan National Revolutionary Union will be signing a final peace agreement in that Central American country. Just as this Parliament has noted infringements of human rights in Guatemala, I ask it now to send its congratulations on this peace agreement.
That was not a point of order!
Order of business
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of 5 December 1996 pursuant to Rule 95 of the Rules of Procedure has been distributed.
Tuesday:
The Group of the European Radical Alliance has requested the withdrawal of the reports by Mr Christodoulou, on behalf of the Committee on Budgets, on the financing of the enlargement of the Union, and by Mr Rehder, on behalf of the Committee on Agriculture and Rural Development, on the study on alternative strategies for the development of relations in the field of agriculture between the EU and the associated countries with a view to future accession of these countries. I give the floor to Mrs Lalumière to explain this request.
Mr President, my group would like both Mr Christodoulou's report and Mr Rehder's report to be removed from the agenda, and for the same reason.
In effect, these two reports are concerned with the future enlargement of the European Union to include the countries of Central Europe, a subject which is of major importance. These reports deal with certain points which, whilst important, are nevertheless of a somewhat technical nature. I am thinking in particular of the report by Mr Christodoulou, which covers budgetary and accounting matters.
The image, or impression, given by these reports runs the risk of appearing very negative to the countries of Central Europe, particularly since in this instance the reports are being dealt with separately from other reports, in particular the general reports submitted by Mr Oostlander.
This is why we believe that it is not a good policy to deal with the Christodoulou and Rehder reports on Tuesday. Even if it turns out that substantial amendments are proposed to these reports, the political message being sent to the countries of Central Europe will still run the risk of being a negative message.
This is why we think it reasonable to remove these reports from the agenda now, so that they can be re-examined later, within a wider political framework.
Mr President, if the ARE Group had not made this proposal, we in the Group Union for Europe would have done so.
We did not find the terms in which the discussion on this highly important report was conducted - particularly within the Committee on Agriculture - at all convincing.
Of course we are all keenly in favour of enlargement and integration, but because of the haste with which these two reports were put together, we think this may not allow us to achieve these objectives with sufficient knowledge of the facts.
In the case of the Committee on Agriculture, our colleague Mr Rehder, the rapporteur - demonstrating an excess of goodwill, perhaps, and in an effort to be too accommodating - has broadened the scope too much, to the point that he has lost sight of certain concrete parameters which, in our view, should form the basis of assessment for the purposes of enlargement. We therefore believe that these two reports should be referred back to committee for more detailed and specific analysis.
The Union for Europe therefore supports the proposal to refer these reports back to committee and withdraw them from the agenda.
Mr President, I will refer basically to my own report. It was debated repeatedly by the Committee on Budgets over a fairly long period of time, and there are two reasons why it should not be referred back.
The first is that this is necessarily an interim report, because a great deal of information is required to complete the picture and it will take a very long time for the Commission to prepare that information. In other words, we are talking about years rather than months. Because of this, a general framework must be worked out to show exactly what the problems are, to include a description of the policy to be pursued in the sensitive financial sector, and those matters cannot be put off because no decisions whatsoever can be taken without knowledge of the real facts and figures that constitute the financial consequences.
Besides, Mr President, I must comment that what Mrs Lalumière told us, namely that the issue could create negative impressions in the Central and Eastern European countries, is like burying one's head, ostrich-like, in the sand. What we are saying at this time is that we must describe things as they really are, so that those who take decisions will be aware of what is involved. For that reason, this study must be examined now and not later.
Mr President, I can of course understand my fellow Members' wish to have a meaningful debate. What I fail to understand, however - because this question has already been under discussion for almost a year - is the fact that these colleagues have not spoken out before now in the Committee on Agriculture and Rural Development or here in the House.
As for the negative impression which has been referred to, there can be no question of creating such an impression when we are speaking of Eastern Europe in terms of partnership and friendships. I believe that the report merits closer reading on this point. In fact, I think that what is going on here - and the motion by Mr Santini and his colleagues bears me out - is an attempt to prevent any agricultural reform at all, in other words to block a sensible and balanced agricultural policy. That is why I am in favour of proceeding in a cooperative way with the work that we have been doing up to now.
I now put to the vote the request for withdrawal of the report by Mr Christodoulou.
(Parliament rejected the request)
I now put to the vote the request for withdrawal of the report by Mr Rehder.
(Parliament rejected the request)
Mr President, I am glad that we are concerned about human rights. Róisín McAliskey, a young Irish woman, was arrested some weeks ago and sent to England. Since then she has been in at least four different prisons including an all-male prison, despite the fact that she is four months pregnant and not well. She is suspected of a crime in Germany but has not been convicted. The brutality with which she has been treated in the English prisons is outrageous and I ask you to intervene with the British Government so that something can be done. Róisín McAliskey is the daughter of a former Westminster MP and this treatment of her is against all principles of human rights in the Council of Europe and the European Parliament. I plead with you to intervene on her behalf so that she can be treated humanely and decently.
I am prepared to take action in any case which is presented to me. However, you could have asked me this in writing. You should not have turned it into an announcement in the sitting.
Prevention of drug dependence
The next item is the report (A4-0398/96) by the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee (C4-0575/96-94/0135(COD)) for a European Parliament and Council Decision on adopting a programme of Community action on the prevention of drug dependence within the framework of action in the field of public health (1996-2000) (rapporteur: Mr Burtone).
Mr President, ladies and gentlemen, the programme of Community action on the prevention of drug dependence is nearing its final stage. At first reading - it must, quite frankly, be acknowledged - we were more ambitious; now, however, partly as a result of the action of certain groups, the legislative process has in fact caused us to scale down the project as first conceived in committee and then in this Chamber. Nevertheless, approval of the programme of action and the joint text which came out of it in the Conciliation Committee is still a decision with a high political, social and ethical profile.
Social Europe is now indeed emerging in full force. The desperate plight of so many young drug addicts who suffer side-effects from their drug dependence in both social and health terms is becoming a priority for the European Parliament and the other Institutions. Europe is once again rejecting the short cut of drug legalization: this has been stated unequivocally in the committee responsible, in the Conciliation Committee and in this Chamber. Europe has said 'no' because accepting legalization means heading for defeat, throwing in the towel, in a sense contemplating State-sponsored drugs.
In doing this, the route Europe has chosen to take may be longer and more difficult, but it is also more exciting: to combat drugs is to reaffirm a European policy which aims to reduce demand for drugs in our Community. To that end we commit ourselves to taking action on youth poverty. But using what instruments? I said earlier that these had been scaled down, even though their positive aspects must be appreciated. The educational and information campaigns under the programme which has been adopted are centred primarily on the family, but also on schools and leisure centres, with a view to implementing youth policies capable of saving future generations of young people completely.
Particular attention is paid to risk groups, those young people who live in the run-down suburbs of our cities and whose quality of life is not up to present-day standards. We focus on adolescents who, more than any other group, run the risk of being overwhelmed by the new synthetic drugs. On the basis of this robust initiative, Parliament is seeking to provide the existing structures with the means of delving more deeply into the questions, issues and problems which need to be identified and of developing new strategies to combat drug dependence. The European Monitoring Centre for Drugs and Drug Addiction needs to be strengthened, made more effective and linked in a more organic way with non-governmental organizations and those who work at the frontiers of the drug problem and need advice and guidance to help them become more effective.
The programme also focuses on training, because work is crucial to reducing poverty among the young. I have said that there are limitations and I should like now to list them all, clearly and with absolute candour. Our action should also have been targeted at secondary and tertiary prevention, as Parliament has, on several occasions, said that it is right and proper to treat, rehabilitate and reintegrate young people if they are to escape from the drug culture. But to do this we had still to provide a response in terms of primary prevention, because a young person who kicks the drug habit is the living proof that drugs can be beaten.
In conclusion, I should like to say, Mr President, that Parliament, which has already included the prevention programme in a stronger policy cracking down on the 'drugs mafias' which feed off the tragedy of drug dependence, must give a broader response and look at the many organizations providing therapy and the voluntary groups which have already done such a lot of work in this area.
Mr President, on behalf of the Socialist Group, I should like to thank Mr Burtone for being so patient and to congratulate him on the result he has achieved. The European Parliament has reached agreement with the Council and the Commission on an action programme on the prevention of drug dependence. There were considerable differences of opinion even here in Parliament, and it has to be said that under the current conciliation procedure, a small minority which may have no knowledge of the issue at stake can impose its will on a much larger majority.
Nevertheless, most Member States are coming to realize that with drugs, combating demand is more important than combating supply. Combating supply may well be justified from a legal or even moral standpoint, but it has little long-term effect. Only 10 % of drugs are intercepted, and they remain widely available. Let us start from this basis, and stop trying to pretend to ourselves that society will one day be free of drugs, much as we would like it to be. If we face up to reality, we can develop much more efficient prevention and health policies. The health situation in each country is what counts, and a country will not become healthier by imposing stiff penalties on cannabis users, or by making a great song and dance about closing its borders. If we analyse each country's results objectively, we can see that tough policies seldom produce tough results. We are now in a position to make ECU 29 million available, so let us ensure that it is put to good use. This action plan is rather more realistic and pragmatic than was originally proposed. Drug addicts are now seen as people who are ill, rather than criminals; projects are to be organized among drug users and on the streets; there is to be dialogue with young people, and support for a policy of risk reduction for individuals and society as a whole. All of these are to be welcomed. But we should not delude ourselves that this is some kind of great leap forward. The Heads of State and Government are about to meet in Dublin, and we hope that there will be good news for the millions of unemployed, for all those young people whose future prospects are currently so bleak, and for the children whose parents are out of work because our tax and social security rules have not been harmonized. If Europe fails to make any progress here, then prevention plans like this one will really make very little difference.
Mr President, I should like to raise a point of order.
I listened to Mr Burtone very carefully: I respect his political opinions, but when, in his capacity as rapporteur in a conciliation procedure concerning an action programme for the prevention of drug addiction, he maintains that in this document Parliament is against legalization, I should like to ask him which recital or article his statements are based on. Otherwise, I would ask him to withdraw them, at least as regards the text we are discussing.
Strictly speaking, that was not a point of order, Mr Dell'Alba. Without further criticism, I now give the floor to Mrs Oomen-Ruijten.
Mr President, I should like to begin by congratulating Mr Burtone on his report, which I have to say is a particularly fine piece of work. We encountered a few problems during our discussions and in the vote at second reading. I would point out - for the benefit of Mr De Coene - that when there was some question of extending the programme by adding a number of specific projects, which the PPE Group voted against at the time because we felt that it was not consistent with the legal basis, the Council went on to demonstrate that what you wanted to do was not possible, despite everything that was said about me in the Dutch press.
Next weekend the question of joint action is to be discussed at the Dublin summit, which is to examine how we can work together to tackle drug dependence in Europe. I know that there are a number of Members here who think that the answer is to legalize everything. Mr De Coene and a number of others have tabled a motion for a resolution to the effect that drugs must at least be freely available to users. Mr De Coene has put his name to this. I would never support this 'tough policy' , to use his own words, and I will tell you why. Thanks to such a policy - I do not know if you read the Dutch newspapers - the Jellinek Clinic, a very reputable institution, has found that 30 % of all 17 and 18 year-olds in the Netherlands today have already experimented with drugs. Similar results have been obtained in research by the public health authority in the province of Groningen, which is typical of the country as a whole. When I look at these results and think of the tolerant approach which allows soft drugs to be widely available, even for young children, I feel that instead of simply glorifying the policy that the Netherlands is pursuing, we should use this action programme as an opportunity to think long and hard about which is best: the tolerance which is practised in the Netherlands, or the repressive approach adopted by a number of other Member States. There may yet be a middle way.
I would call on the Commission to use the comparative study of current legislation produced by the European Monitoring Centre in Lisbon and Mr Burtone's action programme as the basis for examining what the policy implications are and how we can reproduce the good results achieved in the Netherlands, in terms of the number of drugs-related deaths and the number of cases of HIV infection, in other countries. On the other hand, how can we reduce the side-effect that the Netherlands is suffering from - the fact that three times as many young people as four years ago are now trying drugs for the first time? I should like to know what people think about this.
I see from the nature of some of the comments which are being made that I need to draw your attention to the Rules of Procedure. Personal statements - which are quite clearly what is involved here - can be made only at the end of the debate. If you wish to make a personal statement, then you should inform me pursuant to Rule 108. That is the rule on the subject. You will then have the opportunity of doing so at the end of the debate. I think that Mr De Coene was contemplating a personal statement, and also Mr Burtone. We shall take all these at the end of the debate, but I would ask you to look at the Rules of Procedure beforehand. These are personal statements, and not contributions to the debate.
Mr President, ladies and gentlemen, we need to invest heavily in prevention, information and education. This is what emerges from the programme of Community action adopted in relation to prevention of drug dependence, which is designed to contribute to the fight against drug dependence, in particular by encouraging cooperation among the Member States, supporting their campaigns and promoting coordination of their policies and programmes.
The joint text agreed within the Conciliation Committee and so ably supported by Mr Burtone - whom I should like to compliment on the vast amount of excellent work he has done - outlines the measures that have to be taken. These relate, firstly, to data, research and evaluation, in an effort to improve knowledge of drugs and drug dependence and their consequences, using, in particular, information supplied by the European Monitoring Centre for Drugs and Drug Addiction in Lisbon. The second group of measures concern information, health education and training and are designed to help improve information, health education and training for the purpose of preventing drug dependence and the associated risks, in particular as regards young people in the relevant categories and particularly vulnerable groups, including drug addicts.
Other important aspects are: treating the addict as a person who is ill and not as a criminal; prevention, which must cover all kinds of narcotics and psychotropic substances, including the new synthetic drugs; and the need to mobilize all the sectors involved, supporting multidisciplinary cooperation between the public and private sectors, including NGOs.
Lastly, I think that the search for new coordinated strategies which are consistent with other Community programmes is of fundamental importance, with continuous assessment of results as they are achieved. This should help prevent the recurrence of very negative situations - as we have seen in Italy - such as the spread of AIDS, imprisonment, social marginalization and an increase in petty crime and prostitution.
We therefore need to take account of the complex nature of the drugs problem and of the risks associated with it, as well as the fundamental importance of a broad range of public health and social measures essential to the protection of health and quality of life.
Mr President, the Liberal Group also welcomes the results obtained in the conciliation committee, and we should like to congratulate Mr Burtone on his hard work. However, we realize, as I hope Mrs Oomen does too, that this is not about combating drug trafficking, but about public health, and as I see it the whole question of drug dependence belongs fairly and squarely in the public health domain.
Drug addicts are primarily people with a health problem rather than criminals to be prosecuted, and the emphasis should therefore be on prevention and help rather than repression. Repression, I think we should all agree, needs to be targeted instead on drug trafficking and organized crime.
I am therefore delighted that the final text produced by the committee offers scope for a pragmatic and humane approach which focuses on prevention and risk-limitation.
I also welcome the fact that the report recognizes the importance of cooperation with NGOs and social welfare organizations, since these are the bodies which know what the day-to-day problems are and can take action where it is needed.
Finally, the Public Health Council may finally be making some progress, but I regret to say that other measures are now rearing their ugly heads, such as the joint action under the third pillar recently proposed by the French, which is based entirely on repression and totally ignores the importance of a humane and pragmatic approach. We hope that a solution can be found to this issue, on which opinions are still deeply divided between France and the Netherlands in particular, for the benefit of all drug addicts.
Mr President, on behalf of the Greens, I regret that the text approved by the Committee on the Environment, Public Health and Consumer Protection was scaled down during the conciliation process. Once again we have seen differences in the positions of the Council and the European Parliament. Nevertheless, it must be noted that some significant progress has been made as regards both the concept of prevention and the means of tackling the problem of drug dependence. I refer in particular to the stress on the fact that the patient is not a criminal, that, in reality, the prison environment is often a place where the risk of drug dependence develops and that the programme must cover all types of drug, without distinction.
However, I should like to point out that alcohol is more dangerous than cannabis, which causes less damage and fewer social problems. We also need to assess which strategies are capable of saving human lives; in our view, for instance, examples of this are the controlled administration of drugs and, more generally, the decriminalization of drug use. Cooperation with NGOs and dialogue with young people are also important.
For those reasons, I should like to thank those honourable Members who formed part of the Conciliation Committee for their work and to express the hope that this is the starting-point for a new policy on combating drug dependence.
Mr President, I should like to inform Mr Burtone of the disappointment felt by the radical antiprohibitionists in this Parliament.
We cannot, like him, congratulate ourselves on the fact that the conciliation position has already, between the first and second readings, weakened our position. Between those two readings we have lost everything relating to policy on reducing risks. We have lost everything relating to freedom in the provision of therapy for drug addicts, and we have also, above all, lost the overall negative verdict that had been given on the policy of suppression and prohibition.
At this point I cannot avoid drawing your attention to the fact that decades of prohibition have resulted in the everincreasing use of drugs, a constant improvement in the profits of organized crime, the growth of petty and more serious crimes linked to the need to finance the drug habit, and finally, on the pretext of prohibition, which involves secrecy, the spread of AIDS.
Those are the results of a policy of prohibition, and we have managed to lose them between the first and second readings. That is the position we are in today. We can share most of the excellent intentions of Mr Burtone, but I am afraid that they will remain mere empty words as long as we do not fundamentally question the logic of the prohibition policy.
Finally, Mr President, I should like in a moment to refer to the Rules of Procedure regarding the proposals made by Mrs Oomen-Ruijten.
Mr President, ladies and gentlemen, we are talking here about a sum of around ECU 27 or 29 million - no one knows the exact figure, but it is, at any rate, more than BFR 1 billion. This may seem like peanuts in European terms, but it is certainly not peanuts for the taxpayers who are expected to pay every penny of this and all the other billions our budget goes through. And, quite honestly, I cannot say that I expect all this taxpayers' money to be spent wisely and responsibly.
My main objection is that all the measures referred to in this report - which I regret to say offers no support for the principle of the traditional family unit and fails even to mention the unfortunate, but nevertheless clear link between drug trafficking and mass immigration - could actually be organized much more efficiently by the Member States.
The European Union does have a role to play in the fight against drugs, but not as some kind of large-scale needle exchange service. On the contrary, it should be promoting cooperation between the various police forces against international drugs crime and imposing strict checks at our internal and external borders. But as we know, the European Union is unable or unwilling to play this role, and is even doing the opposite. Checks at the internal borders are being abolished and those that remain are condemned by the Euro-fanatics as some sort of crime against humanity.
I would also point out that the Netherlands is shortly to take over the presidency of the Union, and everyone knows the sinister meaning which the word 'coffee-shop' now has in that country. So I am very sceptical, to put it mildly, about these results from the Conciliation Committee, and I think we should reject the report as it now stands.
Mr President, ladies and gentlemen, as competition intensifies and, at the same time, young people perceive that they have less and less chance of sharing in society's prosperity, they try to escape from the pressures which they face as individuals by taking drugs. Drugs become a comfort and a means of escape from reality. The Irish presidency has made drugs policy in the EU a priority. I welcome the action programme and the specific recommendations. Increasingly, what we are seeing, as opposed to heroin users, are people with multiple drug addictions. This means that different kinds of help must be provided for them. But it also means that cooperation between everyone involved in caring for drug addicts is essential. It is also important to provide comprehensive information, particularly in our schools. Dialogue with children at risk, and their parents - especially as early as the pre-school years - is a very important aspect of prevention.
Drug abuse, drug dealing and the associated crime to which it leads have a destructive effect on society. The European Union must therefore continue to concern itself with combating these problems. There must be room for an open debate on drugs as part of federal and national politics, without any taboos. We must encourage the harmonization of legislation in the Member States. The Dutch presidency is facing intense pressure from many EU countries, and I hope that the Netherlands, with its policy of tolerance, will be prepared to endorse more stringent interpretations in the area of drugs policy.
As a practising pharmacist, I oppose any attempt to make hashish available over the chemist's counter. To do so would be to put drugs on a par with medicinal products, and I believe that would be extremely dangerous. As far as I am concerned, there can be no question about the illegality of drugs. The primary concern of any drugs policy must be to help those who are addicted - to offer therapy. But prevention, using new methods and approaches, is and remains our first task. This makes demands on all those who hold positions of responsibility in society, especially in the areas of education and child care. Living out an example is the most effective method of prevention.
Mr President, in conjunction with the other speakers, I wish to congratulate Mr Burtone on the tremendous work he has done on this report.
However, there are some basic differences of opinion which must be emphasized, the importance of which should not be underestimated. First of all, the only way we are going to solve the whole question of drug addiction and the health problems it poses is by reducing demand totally. How best can we achieve those aims? The best and most strategic way is by educating people with regard to the dangers and risks of drug use. I hope that all Member States would start at the very earliest stages - maybe when children are eight or nine years of age - and give them more education at school, to tell them of the dangers there are out there.
Nor can we underestimate the fundamental role of the family as educators. Parents and guardians must be given access to information in order to be able to recognize the danger signs, and also to be able to tell their own children what they should be doing.
Finally, we should never underestimate the role of individual responsibility. Where I have a fundamental problem with this report is in its classification of all addicts as people who are ill rather than criminals. It is generally known that in addition to using criminality to feed their own habit, addicts actually partake in illegal and criminal acts as well. Their addiction cannot be used to exonerate them from responsibility for those criminal acts.
Mr President, the European Parliament, the Council and the Commission have at last reached a degree of understanding which has resulted in approval of the programme of Community action on drug dependence. Although, in our view, families and schools have a priority role to play, based on an effective campaign of prevention, the programme must be capable of encompassing all drugs, whether soft or hard, and broadening its scope to cover more risk groups.
Against the background of this debate, we have the recent outburst from the leader of the governing coalition in Italy who, perhaps trying to hold out too leafy an olive branch, spoke of liberalizing hallucinogenic drugs. I should like to say that, if such issues as legalization of drugs, homosexuality and its legal status, genetic engineering and abortion have provoked a clash in today's society, this is certainly not a clash between freedom on the one hand and obscurantism on the other, but between two different perceptions of freedom and society. Freedom does not mean that anyone can do anything they like, it is not the result of ethical indifference; on the contrary, it is the consequence of religion and moral conscience. It is therefore not just a matter of individual will.
How do we answer the following questions? Is it good to have a society where narcotic substances, including heroin, are in free, more or less legalized, circulation? Is it right to consent to State-sponsored 'trips' ? Is it positive thing to increase young people's awareness? These questions need to be debated at a cultural level and cannot be used as or turned into mere political propaganda.
Mr President, the joint text of the Council and Parliament decision has been finalized. The rapporteur has worked very hard and a compromise has been reached. The politically sensitive amendments designed to impose a permissive drugs policy or a policy of damage-limitation on the Member States have been toned down, I am glad to say. We in the Netherlands now have considerable experience of such a policy, and though the percentage of hard drug users in the Netherlands is not high in international terms, that is not to say that a liberal policy is the right one. When we talk about the percentage of drug addicts in the population, there are countless social factors involved, not just the question of how easy it is to obtain soft drugs.
The text adopted by the Conciliation Committee still contains a number of sensitive points, such as the needle exchange projects and the use of methadone substitution therapy. These could form part of an integral approach to addiction, provided they are strictly regulated. Fortunately, they are only mentioned in connection with evaluation studies rather than as specific policy measures, so we feel we can still support them, and they also fall within the scope provided for by Article 129 of the Treaty. The increase in the number of projects in the annex and the broad definition given to the term 'prevention' have made the programme very extensive, and the limited funding available for the programme leaves the Member States with no choice but to pick and choose among the projects listed. Each Member State must now fix its own priorities, and this could easily undermine the effectiveness of the entire programme, which would be a great pity.
On behalf of my colleagues and myself, I should like to support the position of the Conciliation Committee. We believe, however, that certain matters have been mentioned which merit further discussion. For example, we would agree with our colleagues in the Green Group in the European Parliament that the extent of alcohol addiction is widely underestimated. It is actually the case in some countries that young people can buy an alcoholic drink more cheaply than a non-alcoholic one.
Another problem is the definition of drug addicts as patients. Much as this should be encouraged, there is also a need here to work out new methods that will allow these patients to be treated. In our experience, the methods which medicine currently has to offer are not capable of bringing an addict back to health. The definition alone will not enable us to provide appropriate treatment for the patients - as opposed to criminals - whom we now have to deal with.
We also foresee a difficulty in delegating the provision of information to schools and universities, and in the growing problem of social stratification in Europe. We know from experience that people in the higher social strata have access to better schools, whereas the schools which poorer people attend are not so good. In the schools that are attended by the poorer sections of the population, it is often quite impossible to practise prevention or to make documentation and information available.
Finally, there is also the question of closer cooperation with the countries where drugs are produced. Merely sending money to these countries will not suffice. Programmes for helping them to make the transition to other products will have to be considered.
Mr President, ladies and gentlemen, drugs are a serious concern to all of us European citizens. The talks, discussions and exchanges which have accompanied the long process of adopting this programme have been fruitful and have allowed us to make positive improvements to the Community machinery for the prevention of drug dependence. We are convinced that the programme is credible and takes account of the different approaches adopted in the various Member States.
It is not our aim to align ourselves with one side or the other, ideologically or morally, or to define a single approach as to what is meant by drugs and prevention of drug dependence and what policies should be adopted in this area. Our purpose is rather to stress the complexity of the problems of drug abuse and to allow professional, scientific and technical discussion to take place on the various ways and means of tackling the problem.
On behalf of the Commission and my colleague, Commissioner Flynn, I should like to thank the European Parliament for the support it has given this programme and, in particular, Mr Burtone, the rapporteur, for his work on this matter.
I should also like to add a few words about the conciliation procedure. Once again, all the Institutions have played a full part in dealing with particularly important issues. The Commission would like to mention two points in particular: the first relates to the participation of the various institutions and organizations working to reduce demand for drugs, which could take part in the programme's activities. I would stress that, under Article 5(2)(f) of the Decision, the Commission will propose cooperation methods for the implementation of the programme involving public and private bodies and non-governmental organizations, including voluntary organizations and community groups involved in therapy or social welfare. As regards the other programmes in the public health sector, the Commission will naturally favour cooperation among working groups from various Member States, with particular regard to the activities of the European networks assisting the public in drug prevention.
The second point I should like to stress, Mr President, relates to communicating information on the implementation of the programme to the European Parliament. The interinstitutional modus vivendi as regards measures for the implementation of acts adopted according to the procedure laid down in Article 189b of the EC Treaty, as in the case of this programme, forms the basis for providing Parliament with the information required. Moreover, as regards the terms of Article 5(4) of the Decision, which provides that the Commission is to communicate to the committee established under that article all decisions adopted in relation to individual projects, the Commission undertakes to communicate this information to the European Parliament annually.
Mr President, there is something I should like to point out here, since Mrs Oomen-Ruijten has twice now claimed in this debate that I have put my name to a motion for a resolution on legalizing drugs. I know which resolution she means, but I would point out that I have not signed it, and I would ask people to check their facts before they refer to me by name in this way.
Mr President, I should like to make a brief statement in order to fulfil a personal, but also an institutional, duty and because I wish to conduct myself properly towards the European Parliament - something I have always done while acting as rapporteur.
I venture to point out to my colleague, Mr Dell'Alba, that had he paid more attention to what I said, he would not have said something that could become a source of controversy and maybe already has.
This evening, in this very Chamber, I referred to a process, to a debate, to decisions made by the House in the recent past. Conscientious Member that he is, Mr Dell'Alba will surely recall that, by means of an amendment, some honourable Members tabled a proposal to legalize certain drugs - a proposal that was rejected by a vote of this House in no uncertain terms. I would add that all of this cannot be included in the report simply because the amendment I have mentioned was rejected. I leave you to draw your own conclusions.
Mr President, Mr De Coene denies having signed a proposal for a recommendation which I myself have signed. This is the proposal referred to by Mrs Oomen-Ruijten, and I should like to bring it up again now. I refer to our Rules of Procedure, and in particular Rule 46, which allows a certain number of Members to sign proposals for recommendations, which are then referred to the committee responsible, without the House being informed about them.
For the time being, however, the proposal for a recommendation in question is an official document of the European Parliament, which is in unrestricted circulation within the European Parliament, and I cannot accept, either, that Mrs Oomen-Ruijten should caricature the position of those who have signed that proposal for a recommendation, by saying that we wanted to establish a liberal position that would allow drug users to have a free choice among all the drugs available. That is not true. As far as I am concerned, the liberalization of drug use and the current suppression of drug use in my country constitute two dogmatic positions that are perfectly symmetrical. The position that I am defending is one of pragmatic reasoning, and consists of controlled legalization and freedom to prescribe therapy.
Mr President, I should just like to draw your attention to one particular point, which is a personal one. I hope that it was due to an interpreting error, at least into French, that I heard Mrs Oomen-Ruijten say that the position defended by her colleagues was stupid, because I do think that we should have the courtesy to avoid describing in such a way the various positions that Members defend, even though I admit that one could say a lot about the relevance, or even the intelligence, of some of them. We shall have to discuss this proposal for a recommendation, and so I hope that until then Mrs Oomen-Ruijten will keep her arguments to a minimum, and we shall deal with them in full.
Mr President, to Mr Hory, who is a true liberal, I would say that his policy is bound to mean that many young children will start taking drugs, and I am not in favour of that. I apologize to Mr De Coene for mentioning him by name, though I have to say that this simply makes us even, because he wrongly mentioned my name in a number of Dutch newspaper articles. Nevertheless, I offer my apologies.
The debate is closed.
The vote will be taken tomorrow at noon.
Labelling and presentation of foodstuffs
The next item is the report (A4-0406/96) by the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Decision amending Directive 79/112/EEC on the labelling, presentation and advertising of foodstuffs (C4-0590/95-00/0380(COD) (rapporteur: Mr Schnellhardt).
Mr President, ladies and gentlemen, the conciliation procedure on the directive amending Directive 79/112/EEC on the labelling of foodstuffs was concluded, following trialogue meetings, on 16 October, and that was the end of the process. In all, five of Parliament's amendments were at odds with the Council's position, and therefore had to be discussed. As far as Parliament is concerned and, I hope, as far as consumers and food producers are concerned, the outcome is very satisfactory.
Let me mention briefly the individual amendments. In the case of Amendment No 18, Parliament's main proposals were accepted without difficulty; it was only where the sales name of the producer country was used that the Council wished to have additional descriptive information included in direct proximity to the sales name. The European Parliament delegation could not understand this requirement. The solution that was reached does not conflict with the European Court of Justice judgment in the 'sauce béarnaise ' case, but allows the possibility of including further information. However, such information will only be permitted where the other provisions of the directive are not sufficient to provide consumers with correct information.
Among the other provisions is Article 6, on the listing of ingredients. This meets the concern of the European Parliament that a consumer buying products with the manufacturer's label should be given an adequate degree of security by having a broad range of information, without at the same time permitting a mass of confusing, onesided detail which has no place in the recognized labelling system. I also believe that leaving out confusing information is a better option than resorting to the prohibition of manufacturers' labels.
There was an equally consumer-friendly outcome in the case of Amendment No 5. The article in question, Article 6, allows a number of derogations from the requirement to list ingredients. Whereas the Council wished the decisions concerning derogations to be taken under the comitology procedure, Parliament managed to have its view accepted that provision for derogations should be made in the directive itself. While there was little debate about Amendment No 7 - the Council and Parliament reached agreement on the wording tabled by Parliament at first reading - Amendment No 8 served to protect people who have an allergic reaction to gluten. In order to make the necessary information available to people in this category, Parliament asked that the listing of the ingredient 'starch' should include an indication of whether the starch was of plant or animal origin. As a result of the trialogue procedure, the directive has been amended so that a designation of origin must be included in the case of starch or modified starch if these ingredients contain gluten.
The negotiations on Amendment No 10 were somewhat more difficult. In fact, Parliament did not wish to allow any derogations from the requirement to indicate quantities when the ingredients in question appeared in the sales name or as a picture on the label. However, we are very pleased with the outcome, since a provision has been added to the effect that such indications are required when they play a decisive role in determining the choice of foodstuff and informing the consumer - in cases such as that of the famous salami pizza therefore - but need not be included, for example, in the case of malt whisky, where it is less important to know how much malt the whisky contains.
I would have been concluding my remarks at this point, had I not received a fax at the weekend from an association of European wine producers, telling me how to approach this directive and what to say about it. Let me therefore take a moment to clarify the position, since this decision of the Conciliation Committee is still being linked with the labelling of alcoholic beverages. There is no such link. After the second reading, Commissioner Bangemann said quite specifically that he was prepared to bring forward a proposal on the labelling of alcoholic beverages. He has therefore taken Parliament's wishes into account and embarked on the normal institutional procedure, whereby if a directive is substantially amended, the amended version will be resubmitted to Parliament. That is the implication of his statement, and in the course of the Conciliation Committee procedure, Commissioner Bangemann confirmed in writing that he would do this at a later date.
The present outcome has therefore no connection with the proposals that the Commission is to make at a later stage. Overall, I regard the outcome as a satisfactory one for consumers, producers and the House - and I also believe that the Council will have no difficulty in accepting it.
Mr President, I would like to congratulate the rapporteur on his achievement. My experience, which is rather like his, of the conciliation procedures employed by this Parliament is varied. Sometimes they make progress, sometimes they become obscured in trivialities. In this case we have made progress and I would like to pay tribute here to Mr Schnellhardt who has been the long-time rapporteur on this directive and also to Mr Imbeni, the chairman of the Conciliation Committee, and all those who took part. I endorse everything that Mr Schnellhardt has said about the value for consumers of the forms of labelling that are now designated clearly and without any fuss. I think it is of value. I think it is of particular value to people who suffer from gluten allergies: they will now have a warning specifically made clear in the labelling they receive.
I want to come now to the point with which my colleague Mr Schnellhardt concluded. That is the issue of alcoholic labelling. The original text which was presented by the Commission contained a reference to the labelling of alcoholic beverages. Now we are all aware in this Chamber of the pressures that are brought to bear on the Commission, the Council and on Members of this Parliament wherever the matter of alcoholic products is concerned. Suddenly they have become not merely another consumer item but a wonderful cultural experience. Speaking as one who has the largest brewing group in the United Kingdom in his constituency, I would be the last person to question the enormous value of alcohol taken in moderation. But I must say that I believe it should be properly labelled like any other foodstuff. It has its risks and it has its dangers, like any other foodstuff or any other drink. By the time the common position emerged from the Council, the section on alcoholic beverages had been mysteriously separated from the text and at second reading we were therefore waiting for a proposal to emerge from the Council. However, it then became clear that a proposal might be coming from the Commission, and Commissioner Bangemann wrote to our chairman Mr Collins on 31 October saying that the Commission is now in a position to commit itself to submitting, as soon as possible, a new proposal for a directive on the labelling of alcoholic beverages. Now where is it? I understand Commissioner Monti is going to reply today. I think it would be of great service to the House if he could indicate the state of this proposal at the moment. Does it still carry the endorsement of the Commission as a whole and when are we going to see it? With that one caveat I heartily commend the directive and all those who have worked on it and indeed those who will benefit from it.
Mr President, ladies and gentlemen, food labels are very useful things and we need to be very careful about what we do with them. They are useful in that they give consumers the chance to make a rational choice from a wide range of products on offer, without interfering with the internal market. But there is no point in providing information on food labels if consumers cannot read them because they are in a language they do not know.
The 1978 labelling directive simply required the information on the label to be given in a language which the consumer understood. However, the two Peters judgments handed down in the meantime have led to certain doubts, and we are now in the difficult situation of having to assess each case individually. Anyone who has followed the twists and turns of the Peters case knows what I mean.
I am pleased to see that we have managed to convince the other institutions that we need better guarantees, and that the Member States now specifically have the scope to require one or more languages to be used.
The new labelling directive that we are to approve tomorrow combines the principles of the internal market with those of consumer protection. The conciliation process took a long time, but it was worth it, and I should like to thank and congratulate everyone involved for working so well together, particularly the rapporteur, Mr Schnellhardt.
Clear progress has been made on the issue of sales names. The 1978 directive was vague and ambiguous, and therefore difficult to reconcile with the principles of the internal market. I only hope now that the Commission will bear in mind the 'sauce béarnaise ' judgment when it performs its role as guardian of the Treaties on this issue.
The quantitative listing of ingredients is another example of more balanced information which I wholeheartedly support, and I also think it was the right decision to include the labelling of products involving genetic modification under the special regulation on novel foods.
All that remains are alcoholic drinks and nutritional information. We shall have to take a decision soon on the question of nutritional information, and we need to ask ourselves whether this serves any purpose if consumers are not sufficiently familiar with nutritional science. Consumers must certainly take responsibility themselves if they are worried about proper nutrition, but they also need a certain level of knowledge to be able to do so. Education on over-nutrition is, to my mind, one aspect of consumer protection that has been little in evidence up to now. I would therefore like to ask the Commissioner whether he agrees that it is high time to make greater use of the Commission's powers in the field of prevention in public health, to provide information for consumers in places other than on labels, and to encourage the provision of appropriate consumer information on nutrition.
Mr President, if you come and stand here in my place, you will see that you cannot see the monitor to know when it is your turn. I have suggested three or four times now that we should have another monitor over here, but it seems that this is not possible. If you cannot afford it, I have an old one at home that I could bring with me.
Coming back to the issue at hand, I really must congratulate Mr Schnellhardt on his report and on the compromise which has been reached. It has taken so long to deal with the subject that it almost became his life's work. But the compromise is a good one, and I also think that improving the labelling of foodstuffs is a logical consequence of the internal market. If we cannot harmonize the composition of foodstuffs, then it must at least be possible for consumers to be well-informed about the ingredients they may contain. And this is where I think this compromise has really hit the mark. I shall not go into the three aspects on which Parliament's arguments won the day, since every speaker has already talked about them in detail. But I would like to join others in stressing how much responsibility now lies with the Commission, and I would ask Commissioner Bangemann, represented here by Commissioner Monti, to keep the promise that he made during the preparatory work and the conciliation procedure to come up with a new proposal on the labelling of alcoholic beverages as quickly as possible. Could I ask Commissioner Monti to confirm this in his answer to the House?
We will see what we can do about the monitor, Mr Eisma.
Mr President, ladies and gentlemen, since 1992 an enormous amount of work has been done on amending the directive that we are discussing this evening. We must give due recognition to the work that has been carried out by successive rapporteurs, whether by Mrs Langenhagen, for the first reading, or by Mr Schnellhardt, for the second. Their work has made it possible for Parliament, in effect, to give its opinion twice.
In the present session the task before us is to vote on the draft joint decision by Parliament and the Council, as approved by the Conciliation Committee. I personally, together with my group, am all in favour of voting to adopt this text, and the reason for my speaking refers to something else.
Arising out of this agreement, a political compromise has made the final approval of the joint draft of the European Parliament subject to the submission by the Commission of a new proposal relating specifically to alcoholic beverages. I wonder, therefore, why this connection has been made. Why, at the conciliation meeting, did Parliament's delegation state a position that was different from the one adopted by Parliament following the two debates, during which all the parties gave their opinions on the problem of labelling alcoholic beverages, in other words the debate in October 1993, on the Langenhagen report, and the one in October 1995, on the Schnellhardt report?
We do not understand why Parliament's position, which it voted in favour of at the October 1995 part-session, should now be called into question again for the sake of a new compromise which no longer constitutes the expression of a decision by Parliament.
So far, no response has been given to the demands made on this subject by me and by several of my colleagues. Can this House accept that now, at this final stage in the discussion, a point should be added, on which it has already expressed its opinion, and which has been accepted by the institutions, the Council of Ministers and the Commission?
I recommend, therefore, that while we adopt the joint draft that has been submitted to us, we refuse to take back our decision and we reject any request for the submission of a supplementary text.
Mr President, ladies and gentlemen, the House is considering, with a view to its final adoption, the joint text produced by the conciliation procedure concerning amendments to Directive 79/112/EEC relating to the labelling of foodstuffs.
I should like to thank Parliament's delegation, which participated very effectively in the effort to achieve a compromise through the conciliation procedure. In particular, I wish to thank Mr Schnellhardt, the rapporteur, and Mr Collins, chairman of the Committee on the Environment, Public Health and Consumer Protection.
The Commission is pleased to be able to accept the current compromise text. This long-awaited amendment to Directive 79/112/EEC will make it possible both significantly to improve information to consumers and to strengthen the free movement of foodstuffs in the internal market.
The search for ways of providing the consumer with adequate information must, however, be continued beyond today's agreement, and I think that honourable Members' contributions to this debate have suggested some interesting ways forward.
Like Parliament, the Commission considers that a solution needs to be found quickly, in the near future, to the problem raised by the listing of ingredients of alcoholic beverages.
When the common position was adopted by the Council, the Commission agreed that this point, which formed part of its initial proposal, should be separated out from the rest in order not to jeopardize the amendment as such.
Given that it is currently impossible to find a compromise solution with the Member States and to take account of certain criticism made of the original proposal, the Commission undertakes to forward to Parliament and the Council, as soon as possible, a new proposal for a directive amending Directive 79/112/EEC regulating the labelling of ingredients of alcoholic beverages.
Lastly, partly in response to specific requests, I can confirm that the Commission should, as announced, be adopting the new proposal shortly, and it will be forwarded to Parliament and the Council early in 1997. Parliament will thus have the opportunity to express its opinion on this important matter at first reading.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Customs 2000
The next item is the report (A4-0390/96) on the joint text approved by the Conciliation Committee for a Decision of the European Parliament and of the Council adopting an action programme for customs in the Community (Customs 2000) - (C4-0598/96-95/0087(COD) (rapporteur: Mr von Wogau).
Mr President, ladies and gentlemen, in my opinion, the text before us concerning a decision on an action programme for customs in the Community represents a satisfactory compromise. Thanks to intensive preparation, we managed to achieve a result that was acceptable to all sides at the first meeting of the Conciliation Committee. Although our requests were not fully met in every case, for the most part we are entitled to be satisfied. The primary purpose of the Customs 2000 action programme is to achieve a uniform level of protection at all the external frontiers of the Union. The aim is to make the customs procedures and controls more efficient. This is crucially important if the internal market is to function smoothly. Another important aim is to protect the Community's financial interests. The programme provides for a budget of ECU 50 million for the period from 1996 to 2000.
The main aim of the amendments tabled by the European Parliament was to enhance as much as possible the Community aspect of customs cooperation, the quality of controls and the computerization of the systems. However, joint protection of the external frontiers must imply the opening of the internal borders. That is why I attached particular importance to the amendment which calls for the internal market to be further developed into a genuine European home market. Completing the European home market is a top priority. Such a market will see the disappearance of all the differences which still exist in many areas between the home markets of Member States and obstruct the free movement of persons, goods, services and capital.
I should also like to highlight some other elements of the action programme which we supported in particular. One such point was the wearing of the European 12-star symbol on customs officials' uniforms, which is now provided for in Article 2. The idea is to make it clear to everyone involved that the customs officials belong to the Community. The campaign against fraud is, of course, a particularly crucial area. We have been arguing for the rapid computerization of customs services and Article 8, for example, now includes the objective of computerizing the Community transit procedure by 1998. In Article 9, the Commission undertakes to explore, in partnership with the Member States where appropriate, the scope for extending computerization so as to facilitate exchanges of information between customs officials and administrations.
It is in the area of intra-Community transit that this is particularly significant, because we continue to hear of lorryloads of cigarettes arriving in the Community, then suddenly disappearing. Some people are making large profits here, but others - like the forwarding agents involved, who bear the liability - are suffering heavy losses.
I should like to mention one final point. This concerns the joint training of customs officials, on which we made various proposals. One of these was for the creation of a European Customs Academy. In recital 11, the Commission is instructed to explore the feasibility of such an academy. In a statement annexed to the proposal, the Commission undertakes to examine the possibility of developing long-term exchanges of national customs officials.
We also made a range of further proposals for improving the action programme. I am sure that other speakers will discuss these. And on that note, I should like to thank the other members of the delegation, especially the chairman, Mrs Fontaine, and Mrs Wemheuer, the draftsman of the opinion of the Committee on Budgetary Control, for their excellent cooperation. I would urge you to adopt the text that has been approved by the Conciliation Committee.
Mr President, ladies and gentlemen, we have an internal market, we have a European customs tariff, and the customs duties that we levy are the European Union's own revenue. All this belongs to the Community. But then we have 15 different national customs administrations whose job it is to ensure that the whole thing functions. The members of my group - and we are not the only ones - regard that as an anachronism.
We are, however, realistic enough not to think that introducing a single customs administration is a possibility. That is quite clear. But we did wish to see the joint system reinforced to some extent. We had hoped for an action programme which indicated practical steps towards better cooperation between the customs administrations.
Simply on the basis of this text as it appears on the page, I could not recommend, on behalf of my group, that we should support the programme. However, I shall be guided not by the text on the page, nor by the attitude of the Council - which has given me very little encouragement - but by the spirit of the Commission. We encountered tremendous support there for our requirements and concerns - particularly from Commissioner Monti and DG XXI - even in those cases where our view did not prevail.
It is this, above all, which has persuaded me to express support - on behalf of my group as well as for myself - for the compromise that has been reached. I believe that what we have achieved in the discussions on this programme, as well as in the debate in the Committee of Inquiry into the Community Transit System, is more important than the text on the page: it is more important to bring a problem to people's attention and, rather than simply stating baldly that something has to be done, to bring about a genuine change of awareness. Bearing that in mind, we shall also be following closely the implementation of the action programme which we are about to approve.
Mr President, ladies and gentlemen, please allow me, as a co-chairman of the delegation, to speak briefly in this debate, in order to emphasize the finally positive - and I would even say, in many respects, exemplary - nature of this conciliation procedure.
Here and there - and I would say more there than here, in other words, more at the Council than in Parliament - various voices are sometimes heard denigrating, to some extent, the procedure for implementing the codecision procedure decided on in the Maastricht Treaty, on the grounds that it is too cumbersome, or too complicated. This is true, and we are all in a position to know that it is indeed very cumbersome and very complicated, but everyone knows that these are faults that can quite well be remedied within the context of the Inter-governmental Conference, and we must take care to ensure that we do not - to use the well-known expression - throw the baby out with the bath water.
Following these first two years of experience, if we look at the matter objectively we are obliged to concede that considerable progress has been made by the European legislative. My only regret is that our fellow-citizens are not sufficiently aware of the fact.
In the conciliation position that we are looking at today, the one relating to the Customs 2000 programme, things have not been easy, because right at the outset the Council substantially reduced the scale of the programme. The committee chiefly responsible, the Committee on Economic and Monetary Affairs and Industrial Policy, as well as the other committees that were consulted, especially the Committee on Budgetary Control, have worked very hard. They have carried out an extraordinary task, and I should like to thank, in particular, and most sincerely, the two rapporteurs, Karl von Wogau and Mrs Wemheuer, because it is to a large extent to them that we are indebted for the result.
Our priorities were inspired by two requirements, the requirement for communitization and the requirement for quality. With these two objectives in mind, we were able to find acceptable compromises on many of the points which the European Parliament was concerned about and which Karl von Wogau has just reminded us of, because the institutions finally agreed to consider the other side's point of view and to take the necessary steps to enable the agreement to be finalized. This is precisely what the authors of the Maastricht Treaty had in mind when they created the codecision procedure. In this respect - and this point has already been emphasized - the cooperation of Mr Monti was extremely valuable, and I too would like to offer him my thanks. Everyone, Commissioner, was aware of the importance of your contribution, and of the importance of the Commission's statement on the mobility of customs officers, which - most opportunely - accompanies the joint conciliation draft.
More generally, I have the feeling that, in the conciliation procedure, the Commission is now fulfilling the role that might have been expected of it, i.e. that of a mediator who smooths the path of conciliation. I only hope that when they come to implement the programme's measures - and we shall be watching them very closely, as Mrs Wemheuer has quite rightly stated - the Member States show a greater awareness of the boost that these measures will give to the promoting of the European spirit. I really believe, Mr President, that it is thanks to programmes such as Customs 2000 that the awareness of a real European identity will begin to take shape in the minds of our citizens.
Mr President, I can only confirm what my colleague, Mrs Fontaine, has said about the Conciliation Committee on the 'Customs 2000' programme, in which Parliament reached an understanding, with the most helpful cooperation of Commissioner Monti, enabling the best possible result to be achieved on this important project.
Parliament wanted above all to ensure the smooth functioning of the single market by creating homogeneous conditions at external frontiers so as to create a genuine internal market or, as the Commissioner likes to describe it, a home market.
Among the issues we raised were mobility of customs officials, exchange of information and experience, the wearing of the European twelve-star symbol on customs officers' uniforms, ease of recognition by end-users, improvement of controls, computerization of services - partly with a view to combating fraud - and, lastly, improving customs training by setting up a customs academy of some kind.
Parliament's delegation centred its strategy on key points which had been raised by the Committee on Economic and Monetary Affairs and Industrial Policy and the Committee on Budgetary Control. Parliament's approach was to enhance as much as possible the Community aspect of customs cooperation, the quality of controls and, as I have already mentioned, the essential computerization of systems.
The Commissioner was extremely accommodating on these points, and this made it possible to draw up a final programme to which we attach considerable importance and in which we have great faith, such that, if only on the basis of Parliament's internal customs arrangements, European citizens will feel that they are part of a great common home.
Mr President, ladies and gentlemen, the text of the proposal for a Decision of Parliament and the Council adopting an action programme for customs in the Community - ' Customs 2000' - today submitted to you to consider as part of the final phase of the co-decision procedure, is the text which was drawn up in the course of a meeting of the Conciliation Committee on 10 October. This joint text is a compromise between the positions of the House and those of the Council. Like any compromise, it represents the meeting-point between sometimes diverging positions. In the view of the Commission, it is a good compromise, as what we have here is both a constitutive instrument and an effective working instrument. I therefore hope that the House will adopt it in the course of this part-session and I should like sincerely to congratulate Mr von Wogau, the rapporteur, and Mr Wemheuer, the co-rapporteur, on their perseverance and hard work. May I also congratulate Mrs Fontaine who co-chaired the Conciliation Committee with the efficiency for which she is known.
I called it a constitutive instrument, and so it is, in that it translates into a legal decision a firm commitment to strengthen cooperation, within a Community framework, among the customs authorities of the Member States and between them and the Commission, enabling our customs authorities to guarantee effective protection of the financial interests of the Union and provide international commercial operators with a similarly high quality service at any point in the customs territory of the Community. To achieve this objective, we have to do more than simply harmonize the rules, as has already been done by adopting the Community Customs Code, to secure harmonization of working methods and achieve a uniform level of quality in the implementation of customs procedures and controls.
I also called it an effective working instrument, and so it is, I believe, in that it provides the essential Community legal, organizational and financial framework for putting this measure into effect in the interest of the best possible management of the single market.
In this spirit, the Commission aims to make 'Customs 2000' a preferred instrument for the effective implementation of the reform of transit which, as you know, it intends undertaking in the near future.
The text before you contains various improvements sought by the European Parliament. Let me draw attention to four crucial points: the acknowledgment of the need to complete the internal market with a view to achieving, in future, a genuine - I can only use the original term, Mr von Wogau - Heimatmarkt ; the desire for the Community's twelve-star symbol to be worn on customs officers' uniforms; the need to define common criteria at Community level to guide the operations of the customs services; and, lastly, the clear commitment by the Member States to provide the programme with the financial resources necessary for its implementation and, in particular, to complete computerization of transit by 1998 at the latest.
The Commission, for its part, will make sure it uses the legal and financial basis that it has been given to the best possible advantage, in order to achieve the objectives assigned to it by the joint Decision of Parliament and the Council.
The statement which the Commission included in the report on the Decision - designed to promote the development of long-term exchanges of officials - is the first example of this. The assessment reports which will be forwarded to you will enable you to judge how seriously this commitment is being taken.
Lastly, I am grateful for the kind words that have been said about the Commission. I am pleased to say that this is an important event in terms of the substance of the single market, its identity and, as has been stressed, the effectiveness of institutional mechanisms which, albeit complex, have shown that, when used properly, they can give good results.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Constitutional status of political parties
The next item is the report (A4-0342/96) by Mr Tsatsos, on behalf of the Committee on Institutional Affairs, on the constitutional status of the European political parties.
Mr President, wherever public authority is exercised, there too legitimation and control are required. That is a prerequisite and an imperative for democracy. However, while the exercise of public authority used to be a monopoly of the national state, in the context of our progress towards European union an unprecedented agency of public authority has been created, namely the European Union.
However, neither the legitimation nor the control of the new European authority should be the job of European citizens in isolation. Citizens act effectively, mainly through political parties. It is parties that are the appropriate organizational forms for the expression of collective will and for the embodiment of that will in the institutions. National parties are and will remain the main agencies for the legitimation and control of those who represent the Member States in the Union's bodies. In parallel, however, the European political process recognises European political parties. These are essential for the process of integration itself, for the legitimation of the Union's constitutional bodies and for the transparency of political practices.
Article 138a of the Treaty is a historic point of departure since it validates European political parties as an institution of the Union's established order and a definitive factor both for the further progress of European integration and for its reliance on the trust of Europe's citizens. Of course, European political parties already exist, but they are at the first stage of their development and they are rather like umbrella associations. The future will bring out new organizational forms of parties that will be able to cope with future political developments. They are therefore institutions in the process of historical development.
Our debate is taking place at a time when the significance of parties and more generally, politics, is being called into question. However, such questioning is ultimately a questioning of Democracy itself. The time has come to react against this, and that is what my report attempts to do. The report aspires to be the second major step along the path laid open by those who framed Article 138a. That article, however, must be implemented still further. It would make an important contribution towards credibility and the securing of legitimacy if that further implementation were based on two authorizing orders, as additions to Article 138a, for the adoption of a regulatory framework for the legal status, rights and obligations of European political parties, and a corresponding framework for their economics.
I will deal with those two subjects separately:
First, regarding the constitutional aspect, it is fundamental to an understanding of the measures proposed in my report, to see them as principles defining a framework - and I repeat the word - a framework.
Secondly, the draft decision proposes the adoption of a number of characteristics that must coincide in any political union if it is to be capable of fulfilling the mission described by Article 138a and thereby justify its status as a European party.
With these conceptual characteristics we are not attempting to define what a party is, precisely so that what happens to be true today will not stand in the way of future developments. The clarification we seek serves the aim of securing legitimacy and transparency. That is exactly why the draft decision specifies that the political association should be active in at least one-third of the Member States. That is why we speak of the purpose of the political association, which must be to participate in the European Parliament. And finally, that is why it is stressed that the political party is not an extension of the parliamentary groups but an autonomous political body that operates close to the citizens, close to the grass roots.
The draft decision mentions the rights of European citizens. This should not be misunderstood. For example, the right of parties to receive equal treatment is not essentially a right that the party claims for its own sake, but indirectly, though quite clearly, a right due to the citizens. It is they who must be enabled to develop their role through the political parties, under conditions of equality.
Finally, the draft decision also speaks of the obligations of parties. This too should not be off-putting. For example, when we require parties to have a programme and an organizational statute accessible to public opinion, but especially when we require them to be democratically organized, we are doing no more than to safeguard the political rights of our citizens.
And now, I come to the burning issue of the finances of European political parties. The provision of funding by parliamentary groups to the parties is a process that cannot continue. Such economic support should only be permitted for party activities directly related to Parliament and the parliamentary group. However, there is no legal base for such funding to be provided for other party activities unrelated either to Parliament or the parliamentary group.
That is why the draft decision includes a call from Parliament to the Union's legislature to establish an act embodying the following principles: that there should be a clear legal base; that there should at last be absolute transparency concerning all sources of finance; that the funding system should not preclude the foundation of new parties; and finally, that fair criteria should be laid down.
The decision I am proposing is not, of course, the future act itself. It merely outlines directions, draws attention to sensitive areas, establishes frameworks, and underlines the role that Parliament should aspire to for itself. Looking towards future developments but without pre-empting them on the basis of experience to date, the European Parliament should defend a policy to secure development of the institution of the European party, despite the many attacks to which that institution is subject.
We would like the Intergovernmental Conference to adopt our ideas and proposals. We call for dialogue with the European Commission concerning the next steps, and this, regardless of what the IGC decides. The way towards the creation of European political parties must remain open. Whoever denies it will be answerable to history. There is no point in trying to guess today what the IGC is likely to decide. We, as Members of the European Parliament, have the historic duty to insist, as the mandate of our peoples , that this is needed for the sake of Democracy. It is that historic duty with which my report is concerned.
Mr President, Mr Tsatsos' report is an important one, and comes, as the rapporteur himself pointed out, at a difficult time of crisis in the relationship between the European Institutions and the citizens of Europe. It is only right, therefore, that an effort should be made to develop the political links in this relationship that needs much to be revived. The role of the European political parties could naturally form a very important part of this process and also make a positive contribution towards citizenship.
It goes without saying that no-one is thinking of building the parties from the top down, and anyone who knows anything at all about history will be well aware of how complicated and difficult the process of party-formation is. It is therefore clear that the European political parties will properly emerge only when we have a European civil society; but it is vitally important that a constitutional framework for the European parties, their role and their functions, should be drawn up as of now. As the rapporteur has just said, the report calls for a framework regulation on the legal status of the European political parties and a regulation on their financial circumstances, linking them to possible implementation of the objective of Article 138a of the Treaty, which certainly provides an excellent basis - albeit one that will have to be extended in future.
I should like to make a final point regarding party financing, a fundamental issue which the rapporteur discussed at some length, and the need for which is rightly mentioned in the report. We know that this is a very delicate matter which provokes a degree of hostility among the general public. But we must tackle it because democracy and politics have to be paid for.
The real problem lies elsewhere: it is one of transparency and openness and not shelving the whole issue; indeed, were we to do so, we would undoubtedly be heading for a crisis of democracy. I think that the report attempts to provide a positive response to this problem.
Mr President, ladies and gentlemen, it is exactly five years to the day since the Maastricht European Council took the decision to recognize the European political parties. Since then, however, nothing has happened apart from this report by Mr Tsatsos, on which I warmly congratulate him, and a few efforts by those currently in positions of responsibility in the existing European parties. No actual measures have been taken. The Commission and the Council have remained silent, despite the political will - and I remain convinced that the political will on 9 December 1991 was strong, I felt it - which was expressed by the Heads of State and Government who met that day in Maastricht.
Along with the other group leaders, I have today received Parliament's legal recommendations, which indicate that we cannot take any legislative decision on recognition for the European political parties except under Article 235a of the Treaty, which requires unanimity in the Council of Ministers. So neither Parliament nor the European Union has any powers to regulate the constitutional position of the European political parties.
A number of objections have been raised and people are very suspicious, claiming that we just want a large amount of money to organize election campaigns for the European political parties, but that is not our intention. We are not asking for more money. The fact is that the current European political parties are far too dependent on the parliamentary groups, and this is not a healthy state of affairs. What we are asking for today is a transparent funding system - not more money, but a transparent, public funding system with open accounting and controls.
Mr Tsatsos has stated quite plainly in his report that we must draw a distinction between the parliamentary groups here in the House and the European political parties. The parties have their own role to play in society, providing information, organizing public debate and, above all, organizing political education at European level. If they are to be able to perform this constitutional task, the parties must meet certain fundamental criteria. Mr Tsatsos lists them: they must have an organizational statute and a basic political programme which are freely accessible to the citizens of Europe. They must respect the fundamental principles of the Union Treaty: democracy and respect for human rights and the rule of law. Their internal political decision-making must be democratic, and all the citizens of the European Union must be able to express their political will in this process. That is why the PPE Group is very much in favour of allowing individual membership, and we have tabled an amendment to this effect. But we also think that decisions in the European parties must be taken by majority voting. Both of these - individual membership and majority decision-making - have already been introduced in the European People's Party.
There are now a number of decisions to be taken. Having read the legal recommendations this afternoon - I received them this afternoon, but they are dated 27 November - I am now more convinced than ever that a second paragraph needs to be added to Article 138a of the Treaty, as Mr Tsatsos and a number of governments have proposed, specifying that legislation may be adopted in accordance with the codecision procedure. I am quite sure that we shall not get anywhere if we do what is proposed in paragraph 2 of the resolution. If we really wish to make progress, we must take account of the decisions reached at the Intergovernmental Conference in Amsterdam. Speaking for our group, I shall be taking the necessary steps to try to persuade the government leaders from our political family to introduce the new paragraph, otherwise we shall never get anywhere. But it is to Mr Tsatsos' credit that, five years on, he has finally managed to bring the debate back on course.
Mr President, ladies and gentlemen, the Tsatsos report on the constitutional status of European political parties does not deserve my group's approval, as we already made clear in the Committee on Institutional Affairs. From a political viewpoint, the reasons for our disagreement are mainly focused on the principle that it is vital neither to dilute nor to diminish the responsibility of the Member States in the construction of Europe. Members of the European Parliament are representatives of each Member State of the European Union and, within that institution, join the political groups on the basis of partisan affinities. These groups have come to function as political parties on a European scale, and have even been able to include regional members, some of them elected by regional parties.
But there is no legal basis for establishing a constitutional status for European political parties, since if it did exist and function that could even create disputes and uneasiness in the various Member States and possibly come up against insuperable hurdles in the constitutional field.
Practice to date has a number of years behind it at the European Parliament, although certain aspects of it could admittedly be improved. It seems to be the wisest approach and so far there have been no major controversies. Participation, after all, by Members from different countries in these political groups, set up within the European Parliament, has been carried out with considerable freedom of expression, enabling Members to speak out against the majority view of a given group, something that would prove difficult in a structure and practice of a unified European political party, which would undoubtedly imply far greater strictness and the requirement of rigid obedience to a party line. It would bring with it all the formality of party principles and political discipline.
It is far easier to achieve greater proximity between electors and their elected representatives, an important cause of this parliament, when candidates stand for national or regional party lists than it would be if ever they stood for European political parties. Another major reason for which we disagree with this idea is related with another issue raised in the Tsatsos report, that of Community funding, which must be transparent and non-discriminatory. Furthermore, to oblige Members of the European Parliament, the elected representatives of their countries and the members of exclusively national parties, for the purpose of receiving Community funding to join groups that do not respect the causes for which they were elected would be an act of violence and a contradiction that Europe, the pioneering defender of democracy, should never and will never defend. If ever it opted for such an approach it would definitely regret it one day.
Mr President, ladies and gentlemen, I should first of all like to congratulate Mr Tsatsos not only on producing such a thorough report, but also for being so receptive to the arguments and amendments put forward by his colleagues in the committee. My group will be voting in favour of the resolution, for two reasons. Firstly, we think it is a good idea that the European political parties should be given a stronger constitutional position than they have enjoyed up to now, and that their position should be firmly anchored in the Treaty. We also think it is extremely desirable to establish a clear and unassailable legal basis for the Community funding provided for the parties. I would point out here, to make our position quite plain, that the ELDR Group is by no means in favour of increasing the subsidies provided, but would like to see greater openness, transparency and legal certainty.
Finally, I would ask the House to support three amendments that we have retabled. The first concerns what we see as the vital need for a balance between subsidies and own resources. The second, which has also been signed by Members from other groups, concerns individual membership, and the third is on the need to adopt a uniform electoral system based on proportional representation, and a uniform statute for all Members of the European Parliament. Finally, I hope that the seeds sown by the Tsatsos report will produce a flourishing political life in Europe.
Mr President, in my Group there is a difference of opinion about this report, which will be voiced at today's sitting.
Our Group is international, with ideological roots, and is not answerable to an existing European party; in terms of programme and policy, it is a left-leaning compromise, a confederal Group in which the decisions of national parties, and their ability to transfer their views to the House, are fully respected. Bearing all this in mind, I am going to give the opinion of those of us who are in favour of including the development of Article 138a in the Intergovernmental Conference.
If we believe that there is a European society and European democratic institutions, if there is a European democratic fabric, if we want citizenship to have constitutional status in the framework within which we are working, if there is an expression of views in a European Parliament, then it seems reasonable to recognize the presence of those European political parties which already exist and any which aim to do so - on the basis of equal opportunities and in the knowledge that, at all events, the formation of the European political will via these parties complements the formation of that political will in the national parties and the Member States. We therefore agree that the Intergovernmental Conference should discuss the matter and that it should be the subject of European Union legislation: the framework regulation which has already been mentioned, to give the European political parties that constitutional and legal status, and a regulation to ensure transparency and control in respect of financing.
Mr Tsatsos' report is so flexible that it explicitly acknowledges that such European political parties, however set up and bearing in mind the multinational nature of whatever form they may think appropriate, may object to the existence of programmes and actions with a European dimension. It is therefore an approach which we have to approve at this important moment in the political construction of Europe, in which citizens must give their views, take part, and be able to shape the political will in its European dimension.
Mr President, it is traditional in the House to thank and congratulate the rapporteur. I regard that as a fine custom. The only problem is that it then becomes difficult to compliment a rapporteur in a special and personal way for a special report. That is what I should like to do in this case. I had been expecting a technocratic report on the formation and financing of parties, and find instead a report that situates itself within a constitutional debate and asks the crucial question: the question of sovereign power in the process of European integration, the question of citizenship, and thus of how to legitimize European integration. I regard that as a key question. Parliament is now at last resuming a role in the constitutional debate. That is why I congratulate the rapporteur. And that is why we shall vote in favour of the report.
The Greens regard the process of creating a constitution in the EU as the greatest political challenge, and we are very sorry that the Intergovernmental Conference is taking no initiatives along these lines. This brings me to a possible objection which has already been mentioned: precisely because the report has such a fundamental constitutional ambition, we believe that it is in fact necessary to seek an amendment to the Treaty, and not to remain outside the Intergovernmental Conference.
Another objection - which has also been mentioned already - concerns the question of individual membership. Particularly because European integration today is caught between a resurgence of nationalism on the one hand and the emergence of a supranational technocracy on the other, individual membership is a very important symbol of the formation of the European citizenship that I referred to. I also believe that it should be possible to hold membership outside the EU, because Europe reaches beyond the EU and this would be a way of demonstrating our openness and the invitation that we extend to the rest of Europe. Otherwise, we are very grateful for the report, and I should like once again to express my appreciation for the fact that, after years in which the constitutional debate had been abandoned and failed to move forward, this discussion has now been started.
Mr President, ladies and gentlemen, without political parties there can be no democracy. Up to now, despite Article 138a of the Treaty, in reality parties exist only at the level of the Member States. At European or international level, they are merely confederations of national parties. The only exception is the groups within the European Parliament, and they, of course, are something entirely different. However, these groups include only elected members. There was therefore something missing at Union level. This gap has now been filled to perfection by the excellent report by Mr Tsatsos on the constitutional status of European political parties.
It is indeed time that we had European political parties that are recognized as such by the public and by our institutions. They will generate greater clarity in our debates, and greater transparency in the way in which political life is funded. However, we must take care not to impose limits that are too restrictive with regard to the number of nationalities needed in order to form such parties, because otherwise we shall run the risk of destroying some of their dynamism.
Yet if this democratic structure is to be perfect, there are three aspects which will have to be supplemented. First of all, this House must adopt a parliamentarian's statute. Secondly, the uniform electoral system that Parliament adopted in 1993 must be implemented. Thirdly, it must be possible for people to have individual membership of the European parties, if we do not want the present system of umbrella organizations for national parties to continue. It is only by adopting these measures that the Union will experience democratic political life that is worthy of Europe and of its citizens.
Mr President, the proposal to establish a status for European political parties appears to us to be without any legal basis and without any fundamental justification. This is the position that we have defended within the Committee on Institutional Affairs, and we should like to thank the rapporteur for having quoted our arguments in the body of his report.
As far as the legal basis of this project is concerned, we cannot find one either in Article 138a of the Treaty, which was evidently not intended to set up parties that are 'specialized' in European affairs, or in Article 142, which merely enshrines the right of this House to organize its work, or in Article 235, which obviously could never be used to revise the Treaty.
Should this situation be remedied at the Inter-governmental Conference or at any other time? We think not. The question, in fact, is one of how to form political will at European level. The rapporteur seems to prefer the directly expressed voice of 380 million citizens, in the context of, if not a European state, then at least an entity that is 'constitutional' in nature, to use a term that is used on several occasions in the report, in a somewhat provocative manner, admittedly, but fortunately without any legal impact.
We, on the other hand, believe that there is no such thing as a European people. In order to avoid confusion, and to prevent undemocratic methods of government, political life in Europe should be organized first and foremost in groups at national level, and those groups should then participate in the operation of the European institutions, via their representatives.
This is why we do not think it advisable to amend the Treaty in order to establish a status for European political parties or, even worse, to finance those artificial parties from Community funds.
Mr President, ladies and gentlemen, democracy is based on the approval of the people from day to day. In particular, democracy organizes itself in the process of opinion-forming through political parties. This European-style political model has developed in all the Member States of the EU. But there has been scarcely any development of genuinely European party structures. What is the situation today? Firstly, the EU is like a Ferris wheel: on the one hand it is in the ascendant, as reflected in the number of countries that are seeking membership; but at the same time, on the other hand, it is going down, as reflected by the increase in nationalistic tendencies. European parties must provide answers through a type of politics that is original to Europe and not merely based on the lowest common national denominator. The whole - that is the European parties - must be greater than the sum of the parts. Secondly, since 1994 there has been EU electoral legislation for the European Parliament, and since 1995 for local elections. We must build upon that civic foundation.
I would ask, for example, what chance Greek, Spanish, Portuguese or Italian nationals have of being selected by German parties as candidates for election to municipal and local councils? The answer in many cases would be: a slim one. I would ask how European party membership works, for example, if a French Socialist Party member from Lille moves to Germany? Does he automatically become a member of the SPD? The answer is: normally not, because there are no rules for such a situation. In making these points, I am being consciously self-critical. We in the social democratic parties need to start moving, and the same goes for Christian Democrats, Liberals and Greens. We all need to become more open and to dismantle the structures we have inherited. The fact is that European parties will not create themselves. They will only come into being if we wish to see them do so, and if we develop programmes and push ahead with the day-to-day work. The report by our colleague, Dimitri Tsatsos, is an excellent platform from which to start.
Mr President, the rapporteur and other speakers have expressed two concepts:
The first, was to characterize Article 138 as something historic. In our view it is an article which, from first to last, is unclear - and deliberately so - in order to conceal ulterior motives.
The second concept was that coincidentally, we are debating this issue at a time when the parties are in crisis. But the question is: is the crisis of the parties due to a lack of European parties, or is it due to the fact that the parties are involved and entangled with major economic interests and under the thrall of those interests, which they serve? There is no time to go into that further.
The third thing I want to say, Mr President, is that the analysis presented by the report with its splendid constitutional, democratic and liberal expressions, is full of 'oughts' and 'ought-nots' , about how parties should be founded, how they should operate and what prerequisites they should satisfy. All these are added constraints which make it more difficult to found parties freely according to the wishes of the citizens, instead of making it easier. And there is a suspect point concerning the funding of parties. Consider Parliament's present composition and the previous one. One or two groups, one or two parties will take the lion's share of the funding, to the cost of the other, smaller ones.
Mr President, for those and many other reasons I have no time to go into, we will not back the report. And I say this with regret, because Mr Tsatsos is an eminent academic, teacher, constitutional expert, and a good friend. But friendlier still is the truth which proclaims that this report and its ulterior aims do not help the situation, the interests of our peoples, especially when the decisions of those parties are to be developed by majorities and when certain majority decisions will be tyrannically imposed.
Mr President, the Greek proposal to the Intergovernmental Conference contains a request that Article 138a be expanded and that a framework regulation on the legal status of European political parties be written into the Treaty as well as a regulation on the financial position of European political parties. This requirement has been analysed and clearly formulated by Mr Tsatsos in his report. Unfortunately, neither I nor many others in the Green group can see any pertinent reason or any legal basis for amending the Treaty in this respect. Even the Conference of Presidents, where as I understand it the issue was raised, has been unable to see any need to amend the current regulations.
If, in the future, citizens of Europe acquire a strong identity and view themselves as one nation, then there may be a requirement for European political parties. But this must be a request from the people, political parties must be established from below as a result of popular demand and not in any other way. This situation currently does not exist, but we do have cooperation between parties in Europe, our own Green federation is an example. Article 137 is based on the fact that Members of the European Parliament are representatives of their own respective countries. Consequently, Mr President, public funds from the EU's budget cannot be used to support National Political Parties or European Political Parties.
I think this House should be grateful to Mr Tsatsos for having successfully performed such a difficult task, ably piloting through this tricky issue that involves so many unresolved problems. He has, more especially, managed to reconcile the requirements, or rather the expectations, of those who see the European parties as the summation - or a kind of forum - of national parties and others, such as myself, active in a party that seeks to be transnational, who take the view that European parties must be something quite different and distinct from the perceived need - though this is a perfectly respectable view - for the positions of the national parties to be harmonized and coordinated.
I think Mr Tsatsos has done an interesting piece of work, and we shall see how it fares at the Intergovernmental Conference. We are, of course, in favour of the opportunities for direct membership and, as regards financing, all credit to Mr Tsatsos for having refrained from stating outright whether or not financing is necessary and having simply defined the legal framework. Within that framework, my group would ask for the parties to be provided with services rather than funds, not least because financing of that kind is prohibited under the legislation of some Member States.
Mr President, I wish to add my congratulations to the rapporteur, Mr Tsatsos, particularly on the way he has been able to incorporate the suggestions of his fellow MEPs from all parties.
This has been possible because if we discuss policy items there will be great differences amongst us - rightly so in a democracy - but if we discuss the process and the framework by which those policies can be openly decided I hope we can get an agreement. Someone has just referred to Mr Tsatsos's report as a minor miracle in that respect and I support that view.
There is a danger in a democracy that when it has been around for a long time people will take it for granted. In established democracies it is very easy for decisions to become remote and become the property of a political elite. The bigger the area in which democratic decisions have to be made, the easier it is to slip into remoteness. Democracy at local and international levels counts for nothing if we cannot achieve democracy at European level and ultimately, Mr Tsatsos, I presume the challenge will be at world level.
Political parties are the only vehicle I am aware of which can make that connection, that bridge, between the citizen and the decision that has been made.
I commend the report particularly for not falling into the trap of favouring existing parties. It would be very easy for people in this House to just favour the status quo. It is actually healthier for democracy if we encourage the development of new political movements. should we ourselves fail to represent the aspirations of the citizens.
Finally, I would expect that it may take some time for some people to understand and implement the principles set out in this report, but they will. These principles will also be a beacon to people in other parts of the world who want to take the first step on that long, democratic road.
Mr President, this report addresses an issue which really does not lie within the formal competence of this Parliament. The nature of a political party and its formation is not an issue for authorities. Parties are either extensions of, or appendages to, government bodies. Parties are created and given life by the people. The formation of transnational parties is not an issue which concerns Parliament but a matter to be decided entirely by the members of those parties.
The notion of a European party is still totally alien. In the first place, the National parties, both Conservative and Socialist are so totally different internally that there is currently no basis for joint organisation. Secondly, in current circumstances, such a move would be a step backwards for democratic development. It would lead to the creation of a superbody, above the free national parties and such a shift of power away from its popular base must be resisted.
Mr President, I should like to begin by thanking Mr Tsatsos for his excellent report. It is true that the formation of European political parties is of central constitutional importance for the European Union and for democracy in the Union. No democracy can thrive without lively intellectual debate, no democracy can thrive without political alternatives, and no democracy can thrive without the media. All of this applies equally to European democracy. There can be no European democracy without European parties and communication at a European level. Anything else is inconceivable.
This means that the question of political parties in Europe is, at the same time, a question of the role of the European Parliament. Without these essential prerequisites for a genuinely thriving democracy, the rights of the European Parliament must remain limited. And I would say to Mr Berthu that a single European people is not one of the essential prerequisites for European democracy. Do the Belgians have one people, or the Swiss or the Spanish? And do the Belgians and the Swiss and the Spanish not live in democracies? Of course they do, and they are able to do so.
Obviously, legislation is no substitute for the political will of the parties. Who then is preventing the parties from going further than they have to date? Who stands in their way? Sometimes they seem to me like hounds that have to be carried to the hunt. Legislation will get us nowhere if there is not the political will to organize a European democracy.
A community that wishes to regard itself as a European Union must be capable of assuming its political identity. So far it has failed on that count, but I think that this excellent report by Mr Tsatsos may be a first step in the process.
Mr President, as the elected representative of a national party, I am involved in the work of the Party of European Socialists because I take the view that parliamentary life needs the European political dimension in the same way as a fish needs water.
I do not feel that the existence of a European party is contradictory to the existence of a national party, and I believe the existence of a European party to be the necessary extension of national parties when it comes to European issues. This is why I welcome the report by Mr Tsatsos as an importance policy document in the run-up to the Inter-governmental Conference.
The problem, Mr President, is obviously the question of how these European parties should be connected. I believe that it would be relatively easy to establish connections between parliamentary groups in the European Parliament on the one hand and European parties on the other. We want to have transparency in relations between the parliamentary groups and the European parties, in both decision-making structures and financial structures, and I agree with Mr Martens that the European parties do not need any additional financing. They simply need more transparency.
The problem arises at the level of the connection between the party machines and the public. At that point, the European parties are essentially machines. They have structures, and at this point I should like to correct Mr Martens when he claims that nothing has happened since 1992. The Party of European Socialists has adopted statutes, and has formed a union of parties, a Party of European Socialists. I also agree with Mr Rothley when he says that there is nothing to stop the European parties or the national parties from continuing to carry out their own initiatives with regard to European awareness.
In my own party, the Luxembourg Socialist Party, - and I give this as an example, Mr President, because I think it is an interesting one - we give every socialist who is not from Luxembourg but who comes to Luxembourg the right to be a member of the Socialist Party, without any charge, without any additional subscription. This is a right that we provide and I believe that there are many initiatives that could be taken along these lines, by the national parties, in order to develop European awareness. Mr Schäfer has quoted other examples.
I therefore believe that the Tsatsos report is an essential report for the subsequent development of European parties, something that we are wholeheartedly in favour of.
Mr President, ladies and gentlemen, Parliament's motion for a resolution highlights the importance of the European political parties which are to be developed, spurred on by Europe's political forces, and assume their own institutional status in the Treaty. I heartily congratulate the rapporteur, Mr Tsatsos.
The Commission wholeheartedly supports Parliament's flexible approach and wishes to emphasize the constitutional role that the European political parties have to play within the context of European democracy.
There can be no democracy without a party system. A genuine European political area will be able to be developed only if it is accompanied by a European party system to complement the national party system, allowing European citizenship to develop alongside national citizenship.
In a community founded on the rule of law, such as the European Union, the time has come to reflect on how to define the European parties, what functions to attribute to them, what kind of legal recognition to grant them, how to define their rights and their possible spheres of action and how to resolve the delicate issue of funding.
There is no question that the constitutional value of the European political parties needs to be recognized and developed. Their right freely to establish themselves and their general political freedom to take action - to which the resolution refers - need to be reaffirmed as fundamental constitutional principles in the European constitutional context. European political parties can make a key contribution to the development of a political and democratic Europe and can help the European Institutions meet the challenges that European issues and, above all, the future geography of Europe, are going to pose.
The contribution to be made by the Member States and the decisions to be taken by them in the course of the Intergovernmental Conference are crucial here and Parliament itself refers - most opportunely - to the proposals submitted to the IGC. In particular, the question of how the political parties are to be financed remains fundamental. It is absolutely essential that we devise machinery which allows for clear and transparent party funding subject to effective monitoring and which, at the same time, enables the political parties to contribute to developing a European awareness and to give expression to the political will of Europe's citizens. In the current climate, characterized - as a number of honourable Members have mentioned - by a growing distrust of politics on the part of citizens, it is essential that the duties of the European political parties, as provided for in the Treaty on European Union, be more rigorously defined. We are not talking about choosing between a national and a European party model, between defending national political identities and opening up to Europe, but about identifying forms of co-existence which allow European politics to develop in line with fundamental democratic principles and the principle of subsidiarity.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Participation in the institutional system
The next item is the report (A4-0338/96) by Mr Herzog, on behalf of the Committee on Institutional Affairs, on the participation of citizens and social players in the European Union's institutional system.
Mr President, ladies and gentlemen, the level of participation by citizens and social players in the European institutional system is currently very low. We want to increase it considerably. Participation means more than just being represented; it means being able to debate political options, to be consulted, and to intervene personally.
Of course, one important step towards democratization was taken with the emergence of the European Parliament, elected by universal suffrage and having powers of codecision. However, that is by no means enough, as is shown by the public's loss of confidence in the Union, and even by the loss of any sense of the construction of Europe. Although it is up to each nation to redefine an optimistic outlook, the Union must help them by itself taking significant steps towards shared social objectives, a common development project and fraternal solidarity. This is the way to motivate people to participate, and in return it will also help to forge links and implement projects.
With this in mind, the report proposes a public debate on the Union's policies, to be initiated by the European Parliament which, by bringing together rulers, elected representatives and social players, would put them in a position where they could hold joint discussions. The report also asks the European institutions to undertake to work, together with players from civil society, towards drawing up social rights, to set out clear employment objectives, and to introduce cohesion between economic and financial policies with these objectives in mind, providing itself with the necessary tools to ensure that there is control and cooperation, so that competition does not mean the ruin of the social models.
The European Parliament and the social players should have extensive consultative powers on the subject of economic and monetary union, whereas at the moment they are excluded from that process. I can even envisage that a codecision procedure between Parliament and the Council will be needed on a number of options relating to monetary union. However, we have not yet reached that stage.
One important proposal in the report is that there should be a special annual session of the European Parliament, preceded by a conference involving representatives of the Economic and Social Committee and the Committee of the Regions, in order to debate economic policy options. Public information, consultation and initiative on the issues at stake in Europe must become a part of everyday life. Everyone must be able to decide for themselves, by having several sources of information available and by being able to discuss issues with other people. In order to do this, they must have access to a service providing information of general interest, and this service must be as decentralized as possible. For the purposes of achieving such a service, I propose that there should be coresponsibility between Member States and the Union.
One absolute priority is to assess the Union's policies. One cannot ignore the fact that we, the Members of this Parliament, just like the citizens that we represent, are extremely dependent on bodies of experts. At the present time, these are totally monopolized by the executive powers. My report proposes that the elected representatives should have the power to organize this assessment, having joint responsibility for it together with the Commission, and consulting, in particular, the Economic and Social Committee, the Committee of the Regions and the various sectoral committees. The report gives them a major role in passing on information and in mobilizing and consulting individual citizens, local and regional authorities and social players, in the places where they live and work.
I have put forward several proposals on how to bring elected representatives and citizens closer together and how to increase greatly the powers of the trades unions and associations, without which there would not be any Community democracy. Today, we are now able to take a step towards a political union that is based on a real, joint power held by Europeans. The Union will never be strong if it remains a condominium of Member States, even if the Council votes on a majority basis.
This report has to a large extent been drawn up in consultation with players in civil society, and it has been the subject of many lively discussions within the Committee on Institutional Affairs. I should like to thank my colleagues, and I should also like to thank them for having proposed that the terms and options relating to this resolution be negotiated in a positive spirit. Many of my colleagues, who set great store by the power of representation, were afraid that too much consultation would make it difficult for decisions to be taken. Many of them are afraid of anything that might compromise the completion of monetary union. While it is true to say that I, personally, am in favour of making the switch to the euro conditional upon the implementation of new economic policy options and the formation of a common economic power, that is not the subject of this report, which, on the contrary - and I will repeat this - is firmly in favour of debating economic policy options.
Finally, those who stick strictly to national sovereignty and, on the other side, those who have an essentially 'suprastate' conception of federal power, may have been somewhat worried by my proposals. What I have in mind is a federation, not by means of a power exerted over nations, but by means of a strong link between them and the common institutions. Without compromising the essential concept, I have made two major concessions in order to achieve a large measure of agreement. I will just mention them briefly because my time is nearly up. My colleagues will know what I am referring to. I have not made any reference to national players, and I have not insisted that all my proposals be inserted into the Treaty.
Everyone will be aware, for all that, of the importance of the political undertaking that the European Parliament would be making if it adopted this text, an obligation which is what Parliament itself wanted, starting with the annual conference. This is, in effect, a new pathway that we are able to open up. It is a hand held out to our fellow citizens. Their direct participation in the life of the Union is a long-term project, and I believe that it has now been given - and not before time - the necessary stimulus.
Mr President, Philippe Herzog never speaks in a loud voice, and yet his ideas, generally speaking, go right to the heart of the matter, and I can tell you that in the Committee on Institutional Affairs he has rather rocked the boat. Having said that, the constructive attitude that Philippe Herzog has displayed in the discussions that we have had with him has led us to conclude that his report is excellent, and we hope that tomorrow the resolution will be adopted by a very large majority.
' The citizen lies at the heart of the European project.' When quoting this principle, it is essential to avoid falling into one of two traps. The first of these is the alibi. It is true that when someone says we must consult the citizens, or let the citizens participate, he is often doing it in order to endorse a withdrawal from the European idea, and a withdrawal from the ideas that we are putting forward here, in the European Parliament. The second trap that one may fall into is the panacea. Just because we have consulted the citizens and asked for their opinion, that does not necessarily mean that we have got a good European project. I believe that Philippe Herzog has managed to avoid both of these traps. The policy also means proposing a real project to our citizens, and we have done this in the form of the project for social and political union.
Finally, we are in favour not only of information, consultation, concerted action and assessment, but also the idea of bringing this democracy to life by allowing real European forces to emerge. What I mean is that we should talk to real European trades unions which, being at the heart of the social dialogue, would not be merely a façade, a residual power, but would be real players in the economic and social life of Europe. I would also like to mention the European associations. It is time that we had a legal framework in order to make the idea of European citizenship a convincing one to the players concerned.
Johanna Maij-Weggen and I have opened up this possibility, by organizing public meetings. We are also aware that these public meetings, and the moves proposed by Philippe Herzog, will be meaningful only if we are sitting face to face with real European associations, whose existence we can support by listening to them, by holding dialogues with them, and by sharing our debates with them.
Mr President, the Herzog report on the increased role that citizens and their social organizations should play in the work of the European Union comes just at the time when the Irish presidency has put forward the first outlines of the new Treaty, which we are to discuss in detail on Wednesday. This new draft also states that the Union must provide a better response to the demands of its citizens and should display the necessary openness and transparency. Citizens must be able to play a part in the European Union not just through the European Parliament, but also through their social organizations. In the Christian Democratic movement which I represent, we call this the role of the civil society, which acts as a kind of cement in society in general. The Herzog report rightly stresses that in recent years, the European Union has placed far too much emphasis on the internal market and economic and monetary policy, and far too little on employment and social issues. I would refer here to the report by Mrs Dury and myself which made the same point, and in this context it is encouraging to see that the Irish presidency has put forward no less than 60 proposals to strengthen the position of social policy and employment policy in the Treaty.
There are three proposals in the Herzog report which I should like to comment on briefly. Firstly, there is the idea of giving social dialogue a more established position in the work of the institutions. What he proposes is to organize an annual debate on socio-economic policy and employment which would be just as important as the agriculture and budget debates that we currently hold once a year. The debate would be preceded by consultations with the social organizations such as the Economic and Social Committee and other social players. We welcome this idea, and I would point out, as Mrs Dury has done, that there was a similar procedure before the report for the IGC was drawn up, when we held talks with a great many social organizations.
There is another idea that is worth mentioning here. Our debates are often based on ideological views and differences, but it might be preferable to establish a neutral basis in the form of more accurate evaluations of European policy which could be produced by a kind of scientific council on government policy. We have this in the Netherlands, and it certainly provides a very good factual basis for political debates.
A third idea he puts forward is for the development of citizens' associations at European level, which I would wholeheartedly support. It is very much in keeping with the ideas that Mr Tsatsos presented.
The Herzog report has turned out to be an important one. We initially had a number of objections, but thanks to Mr Herzog's spirit of cooperation and the fact that we have been able to propose a number of compromise amendments, my group is now in a position to support it. It is an interesting document which I hope will be successfully put into practice.
Mr President, I should like to congratulate Mr Herzog, who has shown a strong determination to retain the cohesion that is necessary to his report while at the same time remaining open to the amendments proposed by other groups.
The initial text gave rise to a certain number of question marks. As far as the social chapter is concerned, it became apparent that two precautions would be necessary. The first of these, according to the rapporteur, was to restore equilibrium, in the field of employment and social policy, to a European policy that may appear to concentrate too much on monetary issues. I say 'may appear' because it seems to me that not enough importance has been accorded to the structural funds policies, not to mention the implementation of the White Paper, knowing, as we do, what is likely to happen to that in the various Member States.
The second precaution is that we must not delude Europeans with false promises about the possibilities for creating jobs at European level. We must not forget that this policy remains the responsibility of the Member States, even though Europe does have a responsibility to provide information and co-operation.
In the same way, it seemed important to us to make a clear distinction between the public-awareness measures carried out by the European Parliament and those carried out by the national parliaments, and not to confuse the two different types of measure. Information is obviously important, but the areas of responsibility must remain properly defined, and I think that this is one of the conditions that will have to be met in order to ensure that relations between the two institutions remain harmonious.
We have also been careful not to burden the Treaty with a series of obligations. You, Mr Herzog, have taken this into account. The idea of organizing an annual conference to report on the economic situation and the employment situation was something that Parliament had expressed a desire for, and I am sure that the majority of Members will be in favour of such an assessment.
We agree to the compromise amendment to paragraph 33. You prefer a more flexible formula rather than the uniform procedures that we wanted to retain. You have added to your text the idea of a common status for European elected representatives. We withdraw Amendment No 11 to paragraph 23.
I should also like to thank you, Mr Herzog, for the very interesting discussions that we have had, and I wish you every success with your report.
Mr President, ladies and gentlemen, as the construction of a citizens' Europe is one of our prime objectives, Mr Herzog's report on the participation of citizens and social players in the European Union's institutional system undoubtedly represents an important contribution towards that objective.
Although there are various reasons for the credibility crisis which our democratic system is undergoing, we believe a primary cause to be the excessive concentration of powers in the hands of Government institutions and experts, to the detriment of those who speak on behalf of civil society. The construction of the European Union has been going ahead without the active participation of the citizens, and this must be put right quickly if we wish to avoid the risk of failing in our aims.
The document presented today by Mr Herzog on behalf of the Committee on Institutional Affairs does not take refuge behind grandiose declarations of principles concerning participation, but introduces a radical change of concept, accompanied by specific proposals.
The rapporteur has wisely focused his report on public discussion of European Union policies, on the basis of two instruments: universal access to quality information, and the establishment of consultation. Discussion of political options is a fundamental right, but nowadays it is in practice extremely difficult to exercise that right. The report's proposal that an annual conference on European policies should be institutionalized in the form of a public dialogue between elected representatives and executive authorities, with representatives of the social players, would help to fill this gap.
As regards information, the attention drawn by the rapporteur to its principal dimension, policy assessment, is important. Mr Herzog also rightly raises the matter of consultation, and proposes that the Committee of the Regions and the Economic and Social Committee should be the driving force at grass root and so strengthen the role of these institutions.
We consider that approval of this report will be an important step in the process of constructing a citizens' Europe, and our Group therefore supports it and will vote for it.
Mr President, the Greens agree in the main with Mr Herzog's report on the participation of citizens and social players in the Union, its systems and the Intergovernmental Conference. I think that Mr Herzog has made a good attempt to structure the problem of the democratic deficit and the lack of openness and transparency. However, we would have liked to have seen a clearer and more detailed formulation of how citizens are to participate and how consultation on the development of the Union is to come about, on issues concerned with the transition into a superstate and on Europol for example. How are citizens to become involved in these issues? One of the best means of involvement available, apart from dialogue with the people, is to give them real influence through referenda, a point, which I feel ought to have been mentioned.
I am directly opposed to the points in the proposal concerned with improving the supply of information on European integration by means of conventions between the media, the Community, and Member States: the media must remain totally without ties, conventions and agreements, otherwise they will lose their integrity.
But, Mr President, I must say that I am also extremely disappointed at the proposal for a review of the Treaty which has been presented as it does not include any mention of the principles of publishing information, and of openness and transparency. This move is totally in the wrong direction and I hope that Mr Herzog's report can be amended slightly in this respect.
Mr President, this excellent motion for a resolution by our colleague, Mr Herzog, has the merit of inciting a debate on the practical ways of bringing about citizen participation, as well as that of organizations and social players, in the process of European construction. This is an excellent merit. However, I think that the report is even worthier because it confirms that the process of European construction must be a process with aims and goals shared by society, benefitting from the complicity of citizens and various social organizations.
More than a criticism, this means defending the urgent need to overcome the method that has prevailed so far of making Europe on the basis of creating factual situations, the famous factual solidarities, and in the consensus of a clear, militant vanguard involved in internationalizing the economy, society and political power. This method has produced excellent results. Therefore, we have achieved a high level of integration.
But the current crisis in the process of integration shows that the method has had its day. The proposals made by Mr Herzog are intended, at European Union level, to respond to the political crisis and the crisis of representativeness which for various reasons are affecting the various democratic systems. In the case of the European Union, the crisis is growing worse, widening the enormous gap between it and its citizens. That is why it is so important, without calling into question the primacy of universal suffrage, which I wish to enhance on the contrary, to combine the strengthening of representative democracy with participatory democracy in order to overcome the democratic deficit.
It is important to combine the European, national and regional levels of participation and democratize European participatory institutions far more, such as the Economic and Social Committee, and promote participation by social players, yes, the social players, at national level, to fill in the deficit of effective links on the basis of European organizations like the ECOSOC. For the same reasons a fillip must be given to the participation of social associations and non-trade union NGOs.
One of the glaring areas where influence over controls and appraisal by citizens and NGOs is lacking is in the definition of the main thrust of macroeconomic policies, the social effects of which are felt by ordinary people, very often negative effects. I think that for that reason our debate is not essentially one of form. It must also be a debate about the content of European economic and social policies. To improve citizen participation those citizens must identify with policy and that policy must be overhauled in order to meet the needs and fundamental aspirations of the ordinary people.
Mr President, in preparation for the Intergovernmental Conference, the European Parliament and its Committee on Institutional Affairs held a number of public hearings. Mrs Dury and Mrs Maij-Weggen have already suggested that we should do this kind of thing more often, because we need the support of the public to develop and consolidate Europe further, and Europe also has much to offer to the public.
Those hearings were, as I have indicated, very productive. And as many as possible of the concerns which people brought to Brussels were to be included in the Dury/Maij-Weggen report, and consequently in the deliberations of the Intergovernmental Conference. The idea of integrating those who are involved in Europe more closely into the European process is therefore a very positive one. However, those hearings also showed up some flaws that were and still are present in the idea. For one thing they demonstrated, or helped us to recognize, that it is primarily groups which are already very well organized that will make use of the further opportunity offered by this type of public hearing to come to Brussels for such discussions. In many cases, the people who are really at the grassroots are not given a voice in the way that we would wish. Furthermore, while events organized by institutions in Brussels are important and essential, we do already have a great many instruments. In the light of this, much of what has been proposed, not least in this report, seems almost to be on rather a small scale.
I should like to highlight two proposals in this context. One was raised by the Committee on Regional Policy, namely that we should not allow ourselves to be carried away, but should be serious about subsidiarity and recognize competences, first and foremost, where they exist on the ground. The second proposal, put forward by the Committee on Culture, was that people should be involved at the point where they are first confronted with Europe as an issue - and that means in schools and in the educational process.
Mr President, ladies and gentlemen, the Commission warmly congratulates Mr Herzog, the rapporteur, and the Committee on Institutional Affairs, on their excellent work which has brought to the centre of the political debate the highly important question of the active participation of citizens and other social players in the construction of Europe. The Commission wholeheartedly agrees with the emphasis placed by Parliament on the role of civil society in shaping a genuine European consciousness. The process of Community integration is now half a century old, and in that half century it has allowed the countries of the Community to achieve an extraordinary degree of economic and social progress.
We have, however, to concede that, at this time, European public opinion is affected by a latent, generalized distrust of all things institutional. Europe must, then, draw closer to its citizens: a true democratic project can be achieved only if citizens are directly involved in all the Union's policies, and is based on the development of democratic control, with the European Parliament being the natural seat of that control.
Indeed, the mechanisms for monitoring and assessing European policies - which need, of course, to be strengthened - already exist, and the best example we have is the relationship of trust that exists between the Commission and Parliament. The development of a European political area requires Europe's citizens to be better informed, greater transparency of the Institutions and a more extensive social dialogue.
One of the central problems of European society, as we well know, is the concern surrounding the future of our social model. The Commission considers that only if there is detailed dialogue with all social players, at European as well as national and local level, will it be possible to identify the solutions we need. Social dialogue, including at sectoral and local level, is, moreover, at the root of the confidence pact for employment devised by President Santer and the Commission.
The Commission is fully aware of the importance of expanding the dialogue with civil society. I should like to remind you that, by providing information, the campaigns recently launched by the European Parliament and the Commission, as part of the PRINCE programme - the 'Citizens of Europe' , ' Let's build Europe together' and 'Single Currency' campaigns - are designed to promote both general and specific awareness of the opportunities offered and the progress achieved and currently under way in Europe.
If citizens are to be brought closer to Europe, Europe must come to grips with issues which citizens hold dear; but if citizens are not to see Europe as something they have to endure, if we are to build a Europe with and for citizens, we have to encourage them to be politically and socially involved, using all the means at our disposal.
The conclusion of the Intergovernmental Conference, the introduction of the single currency, the opportunities afforded by the single market and the prospect of enlargement: these are the challenges which we must meet and which call for consensus and the involvement of citizens who are fully aware of what is at stake - well-informed, active participants in the construction of Europe.
Thank you for your attention, and I again congratulate the rapporteur.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 8.15 p.m.)